DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/02/2022 and 10/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 04/12/2022 in which claims 1-20 were canceled and claims 21-40 added. Therefore, claims 21-40 are pending for examination below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,251,471. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets claim an inductive charging system with first and second cores having a sensor that detection their position and a control to send signals relating to the position of the cores by indicators. The instant claims are simply claimed in a broader manner than the conflicting claims and are therefore fully encompassed. Additionally, the dependent claims correspond in a one-to-one manner. 
Instant Claims
Conflicting claims of U.S. Patent No. 11,251,471
21. A system for charging a battery of a vehicle, the system comprising: a first core on the vehicle, the first core movable with respect to a second core in a location stationary with respect to the first core, the second core providing an inductive charge to the first core in at least one position of the first core with respect to the second core;
at least one sensor positioned to detect a position of the first core with respect to the second core; and a controller coupled to a display mounted within the vehicle, the controller responsive to signals from the at least one sensor to display at least one indicator on the display indicating a direction in which the vehicle must move for an improved positional relationship between the first and second cores.
1. A system for charging a battery of a vehicle, the system comprising: a first core on the vehicle, the first core movable with respect to a second core in a location stationary with respect to the first core, the second core providing an inductive charge to the first core in at least one position of the first core with respect to the second core; at least one sensor positioned to detect the position of the first core with respect to the second core; a display mounted within the vehicle within view of a user seated within the vehicle, the display showing a graphical representation of at least part of the vehicle; and a controller coupled to the display and responsive to signals from the at least one sensor to display at least one indicator in a position relative to the graphical representation of the at least part of the vehicle indicating a position of the second core relative to the at least part of the vehicle, and indicating a direction in which the vehicle must move for an improved positional relationship between the first and second cores based on the signals received from the at least one sensor.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 25, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross [US 6,421,600] in view of Finkenzeller et al. [US 2008/0296978].
With respect to claim 21, Ross discloses a system for charging a battery of a vehicle [Figs. 1,2, and 7A-7C], the system comprising: a first core on the vehicle [42], the first core movable [i.e. on a movable vehicle] with respect to a second core [24’] in a location stationary with respect to the first core [garage/driveway/parking space], the second core providing an inductive charge to the first core in at least one position of the first core with respect to the second core [i.e. inductive power transfer]; at least one sensor positioned to detect a position of the first core with respect to the second core [50/164 and/or 162]; and a controller [38/56] coupled to a display mounted within the vehicle [39/64], but fails to explicitly disclose the controller signals to display at least one indicator on the display indicating a direction in which the vehicle must move for an improved positional relationship between the first and second cores.
Finkenzeller teaches controlled wireless charging between coils wherein signals are sent in order to indicator on a display a direction in which the device/coils must move for improved positional relationship between first and second coils [Fig. 6. Par. 0082-0084]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross such that the controller/display utilize signals relating to the positional relationship between the coils to be display to the user of the vehicle for the benefit of improving upon the alignment between the coils thereby providing increased efficiency of the power transfer between the coils. 

With respect to claim 22, Ross further discloses wherein the second core is part of a pad over which the first core is movable [Fig. 7A illustrates the “charging pad”].
	
With respect to claim 25, Finkenzeller as applied above further discloses wherein the at least one indicator includes an arrow [Fig. 6]. 

With respect to claim 27, Finkenzeller as applied above further discloses wherein the controller is further configured to update the display with at least one additional indicator upon movement of the vehicle [i.e. as the directional arrows point in the direction of improved alignment, moving the coils from left to right or top to bottom would further provide a continuous update of the direction needed for further alignment until the coils were aligned].

Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross [US 6,421,600] and Finkenzeller et al. [US 2008/0296978] as applied above, and further in view of Gallagher et al. [US 2009/0079386].
With respect to claim 23, Ross discloses the indicator on display based on signals as taught above, but fails to disclose wherein the at least one sensor senses a magnetic field indicative of an amount of alignment of the first and second cores and wherein the controller is configured to display the at least on indicator on the display based on the signals from the at least one sensor sensing the magnetic field.
Gallagher teaches a wireless recharging system with coils and wherein at least one sensor senses a magnetic field indicative of an amount of alignment of first and second cores  [Fig. 4; i.e. sensing means 36 monitors the magnetic flux].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross such that the alignment indicators is based on magnetic fields sensor for the benefit of improving upon the alignment between the coils by using a localized sensor thereby providing increased efficiency of the power transfer between the coils. 

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross [US 6,421,600] and Finkenzeller et al. [US 2008/0296978] as applied above, and further in view of Lee et al. [US 2007/0145830].
With respect to claim 24, Ross fails to disclose wherein the controller is further configured to determine a positional relationship of the first core with respect to the second core based upon triangulation. 
However, the method of triangulation for location purposes is known in the art. For example, Lee teaches a wireless transfer of power device wherein a position is determined based upon triangulation. [par. 0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross use triangulation in the position determination for the benefit of improving upon the alignment between the coils by aiding the user in the alignment of the coils thereby providing increased efficiency of the power transfer between the coils. 

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross [US 6,421,600] and Finkenzeller et al. [US 2008/0296978] as applied above, and further in view of Kawamura [US 2010/0081378].
With respect to claim 26, Ross fails to disclose wherein the controller is further configured to display on the display a graphical representation of at least part of the vehicle. 
Kawamura teaches a wireless processing system wherein a graphical representation of the device to be charged is displayed in order to aid in the alignment of the coils in the power transfer process [Fig. 2; abstract].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross to further display a graphical representation of the vehicle for the benefit of improving upon the alignment between the coils by providing a visual representation to the user of the alignment of the coils with respect to the vehicle, thereby providing increased efficiency of the power transfer between the coils. 

Claims 28-31 and 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross [US 6,421,600] in view of Keith [US 5,462,439].
With respect to claim 28, Ross discloses a method of charging a battery of a vehicle [Figs 1, 2, and 7A-7C], the method comprising: detecting a positional relationship [50/164 and/or 162] between a first core on the vehicle [42] and a second core in a location separate from the vehicle [24’], the first and second cores enabling induction charging of the battery when sufficiently aligned with respect to one another [i.e. inductive power transfer]; and detecting a position of the first core with respect to the second core based at least in part upon detecting the positional relationship between the first core and the second core [col. 7 line 60 to col. 8 line 7]. However, Ross fails to disclose detecting a misalignment of the cores and automatically causing display of an indicator on a display indicative of the misalignment.
Keith teaches charging an electrical vehicle with a charging station wherein an alignment between the vehicle contact and charger contact is monitored [abstract] and wherein a misalignment is detected based on the positional relationship between the contacts and automatically causing display of an indicator on a display indicative of the misalignment [col. 13 lines 50 to col. 14 line 67; step 250 shows display of alignment failure]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross to include the alignment monitoring and display of failure for the benefit facilitating the user in the connection/positioning of the vehicle with the charger thereby improving efficiency of the power transfer. 

With respect to claims 29 and 36, Keith further discloses wherein the indicator includes an indication of a positional change of the vehicle needed for improved alignment of the first core with respect to the second core [241].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross to include the alignment monitoring and display of movement needed for the benefit facilitating the user in the connection/positioning of the vehicle with the charger thereby improving efficiency of the power transfer. 

With respect to claim 30, Ross further discloses moving the vehicle to move the first core with respect to the second core in a direction reducing the misalignment [Figs. 7A-7C; i.e. the vehicle moves in a position into and over top or the charging pad].

With respect to claim 31, Ross further disclose wherein the second core is part of a pad over which the first core is movable [Fig. 7A illustrates the “charging pad”].

With respect to claim 34, Keith further discloses postponing commencement of charging the battery until a predetermined threshold alignment between the first and second cores is achieved [241; i.e. various delays and displays of failures until system progresses to being aligned].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross to include the alignment monitoring and display of movement needed for the benefit facilitating the user in the connection/positioning of the vehicle with the charger thereby improving efficiency of the power transfer. 

With respect to claim 35, Ross discloses an inductive vehicular battery charger having a first core movable with respect to a second core to charge a battery of a vehicle [Figs 1, 2, and 7A-7C], the inductive vehicular battery charger comprising: a controller configured to receive signals indicative of a positional relationship between the first and second cores [col. 7 line 60 to col. 8 line 7]; and generate an indicator for display on a display mounted within the vehicle [39 and/or 64], but fails to disclose the indicator indicating a misalignment between the first and second cores.
Keith teaches charging an electrical vehicle with a charging station wherein an alignment between the vehicle contact and charger contact is monitored [abstract] and wherein a misalignment is detected based on the positional relationship between the contacts and automatically causing display of an indicator on a display indicative of the misalignment [col. 13 lines 50 to col. 14 line 67; step 250 shows display of alignment failure]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross to include the alignment monitoring and display of the failure on the in vehicle display 39 for the benefit facilitating the user in the connection/positioning of the vehicle with the charger thereby improving efficiency of the power transfer. 

Claims 32 and 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross [US 6,421,600] and Keith [US 5,462,439] as applied above, and further in view of Finkenzeller et al. [US 2008/0296978].
With respect to claims 32 and 37-38, Ross discloses the first indicator as detailed above, but fails to disclose wherein displaying the indicator includes displaying at least one arrow with a second indicator.
Finkenzeller teaches controlled wireless charging between coils wherein signals are sent in order to indicator on a display a direction in which the device/coils must move for improved positional relationship between first and second coils [Fig. 6. Par. 0082-0084; i.e. arrows]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross such that the controller/display utilize signals relating to the positional relationship between the coils to be display to the user of the vehicle for the benefit of improving upon the alignment between the coils thereby providing increased efficiency of the power transfer between the coils. 

Claims 33 and 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross [US 6,421,600] and Keith [US 5,462,439] as applied above, and further in view of Kawamura [US 2010/0081378]. 
With respect to claims 33 and 39-40, Ross fails to disclose wherein the controller is further configured to display on the display a graphical representation of at least part of the vehicle including a wheel. 
Kawamura teaches a wireless processing system wherein a graphical representation of the device to be charged is displayed in order to aid in the alignment of the coils in the power transfer process [Fig. 2; abstract].
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Ross to further display a graphical representation of the vehicle (including the wheel) for the benefit of improving upon the alignment between the coils by providing a visual representation to the user of the alignment of the coils with respect to the vehicle, thereby providing increased efficiency of the power transfer between the coils. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859